DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 9, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an electric actuator device or method thereof comprising plurality of first and second power switches and a driving circuit, wherein, in a braking operation, the first power switches are simultaneously turned during a plurality of first time periods, the second power switches are simultaneously turned on during a plurality of second time periods, the first time periods and the second time periods are alternate and non-overlapped with each other, and an interval time period is present between each adjacent  two of the first time periods and the second time periods.
Claims 2-8 and 10-12 are allowed because they depend on claims 1 and 9, respectively.
The prior art made of record in form 892 and 1449, discloses a motor control system. One of the closest prior art US 10,270,364 A1 to Degner et al. discloses a motor control system which includes plurality of first power switches, plurality of second power switches and a controller including a gate driver, wherein the gate driver is coupled to the phase leg activating the first power switches according to a first gate signal and the second power switches according to a second gate signal. The gate driver shuffles among a plurality of alternate paired sets of dead-time inserted signals for the first and second gate signals. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846